EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As an independent registered public accounting firm, we hereby consent to the incorporation by reference in the Registration Statement onFormS-8 (No.333-121184 and No.333-169056) of our report datedMarch15, 2012, relating to the consolidated financial statements ofAlpha Pro Tech,Ltd. as of and for the year ended December31, 2011 included in the Annual Report on Form10-K of Alpha Pro Tech,Ltd. for the year ended December31, 2011. /s/Tanner LLC Salt Lake City, Utah March15, 2012
